DETAILED ACTION
The communication dated 4/8/2022 has been entered and fully considered.
Claim 1 has been amended. Claims 2-4 are cancelled. Claims 1 and 5-14 are pending. Claims 8-14 are withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-14 are directed to invention non-elected without traverse.  Accordingly, claims 8-14 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
Claim 8. (Cancelled)
Claim 9. (Cancelled)
Claim 10. (Cancelled)
Claim 11. (Cancelled)
Claim 12. (Cancelled)
Claim 13. (Cancelled)
Claim 14. (Cancelled)

REASONS FOR ALLOWANCE
Claims 1 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is considered to be: Cho et al. (EP 2565008 A1), hereinafter CHO. 
CHO teaches a molding apparatus of an interior material of vehicle [Abstract; 0012]. CHO teaches the horizontal molding apparatus includes a preheating means (not shown) for heating a skin material (50) [0040; Fig. 1]. CHO teaches the preheating means is a typical preheating device used to mold an interior material of a vehicle [0042]. CHO teaches a transfer unit (60) that moves while the preheated skin material (50) is vertically attached on or detached from the transfer unit (60), so as to transfer the skin material (50) [0040] and the transfer unit may be formed in a robot jig [0043; Figs. 1-2]. CHO teaches a first mold (10) for clamping the skin material (50) transferred by the transfer unit (60) [0040] and a second mold disposed in parallel with the first mold (10) [0040]. CHO teaches the second mold on which a base material is injected [0040]. The base material can be high-temperature and high-pressure resin [0100]. CHO teaches the first mold (10) has a base member (12) having an embossed pattern to be printed on the skin material (50) [0045]. CHO shows a flange shape forming portion and to extend in a stepwise manner from the base member (12) of the first mold (10) [Figs. 1-2, 6]. CHO teaches vacuum holes (16) penetrating through the base member (12) and for vacuum-sucking internal air between the skin material (50) and the base member (12) [0054]. CHO shows the robot jig corresponds to the flange shape forming portion of the mold [Figs. 1-2, 6].
CHO fails to suggest, teach or disclose the first sliding preventer be contacted to the preheated raw fabric in one direction with the embossed shapes, and the second sliding preventer be contacted to the preheated raw fabric in the opposite direction with the embossed shapes. One of ordinary skill in the art at the time of the effective filing date of the applicant’s invention would not reasonably be motivated to modify CHO, by having the first sliding preventer be contacted to the preheated raw fabric in one direction with the embossed shapes, and the second sliding preventer be contacted to the preheated raw fabric in the opposite direction with the embossed shapes, and the applicant has done so for the benefit of preventing sliding, as taught in the instant specification [pg. 3, lines 15-20]. Furthermore, the applicant argues that the combination in the Final Office Action of 1/12/2022 does not provide motivation for the newly amended features of claim 1 [Remarks of 4/8/2022, pg. 7].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748